DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendments and arguments filed 18 May 2021 have been entered and considered. Claims 3-4 and 11 are cancelled. Claims 1-2, 5-10, and 12-18 are pending. All rejections not iterated herein have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648) and DeMatteo et al. (US 2004/0018576).

a housing (210 and 220, Fig. 16; par. 197);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
Park et al. fail to teach the first test strip containing antigens specific to an infection capable of infecting a fetus in the test region and the second test strip containing hCG specific antibodies in the test region. Park et al. fail to teach two sample wells wherein the two sample wells are disposed on opposite sides of a length of the housing.
Chandler teaches a plurality of test strips comprising a first test strip having a test zone with an antigen specific to an infection capable of infecting a fetus (rubella antigen in the detection zone of second chromatographic medium, col. 26, lines 33-35) and a second test strip having a test zone with hCG specific antibodies (anti-hCG antibody in the first chromatographic medium, col. 26, lines 22-26; it is noted that the labeling of the first and second test strip is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the targets in the first and second test strips of Park et al., a test zone of the first test strip comprising an antigen specific to an infection capable of infecting the fetus and a test zone of the second test strip comprising hCG specific antibodies as taught by Chandler because Park et al. is generic with respect to the target analyte that can be detected with the device and one would be motivated to use the appropriate reagents for detection of the desired analyte. Furthermore, the detection of rubella and hCG as taught by Chandler provides in-office diagnosis of an infection during pregnancy (Chandler, col. 2, lines 15-18).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park and Chandler are similarly drawn to lateral flow test strips detecting a target analyte.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip, positioned on opposite sides of a length of the housing (par. 70, 34 and 36, Fig. 4). When the terminology “a length of the housing” is given its broadest reasonable interpretation, the terminology can be taken to mean any length of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Park et al. in view of Chandler, separate sample wells positioned on opposite sides of the housing as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70). 

With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells. 
Although Park et al. in view of Chandler and DeMatteo et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. Park et al. in view of Chandler and DeMatteo et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.


DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of Park et al. in view of Chandler, a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109). 
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648) and DeMatteo et al. (US 2004/0018576) as applied to claim 1 above, and further in view of Elkin et al. (WO 2007/146378 A2).
Park et al. in view of Chandler and DeMatteo et al. teach a testing apparatus of claim 1, but fail to teach that the test regions of the first and second test strips are oriented in opposing directions.
Elkin et al. teach a testing apparatus comprising a plurality of test strips within a housing (abstract, para [0019], para [0035], para [0040] Figs. 1a-1c, 4-6). Elkin et al. teach an arrangement of the test strips for testing samples collected from an individual with reduced risk of confusion between and cross-contamination from one test strip to the next (para [0044]). The testing apparatus includes a plurality of sample wells, wherein the sample wells are disposed on opposite sides of a length of the housing (sample well 19, e.g., see Figs. 1b; see also Figs. 1c, 4-6). Additionally, the test regions of neighboring test strips can be oriented in opposing directions (e.g., see Figs. 1b; see also Figs. 1c, 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of sample wells and the orientation of the test regions of the test strips of Park et al. in view of Chandler and DeMatteo et al. such that the test regions of the test strips are oriented in opposing directions as in Elkin et al. in order to reduce risk of confusion between and cross-contamination from one test strip to the next (Elkin et al., para [0044]). One having ordinary skill in the art would have a reasonable .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648) and DeMatteo et al. (US 2004/0018576) as applied to claim 1 above, and further in view of Wong et al. (US 2006/0008920).
Park et al. in view of Chandler and DeMatteo et al. teach a conjugate pad comprising colored particles bonded to an antibody that binds to the target analyte (par. 151), but fail to teach the colored particles being latex particles.
Wong et al. teach a lateral flow test strip comprising a conjugate pad with colored latex particles sensitized with an antibody specific to a target that are detected in a test region (par. 41), in order to provide a detectable particle (par. 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the colored particles in the testing apparatus of Park et al. in view of Chandler and DeMatteo et al., colored latex particles as taught by Wong et al. because Park et al. is generic with respect to colored particles that can be incorporated into the conjugate pad and one would be motivated to use the appropriate colored particle for sensitizing with an antibody and optical detection in a test zone.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648) and DeMatteo et al. (US 2004/0018576) as applied to claim 1 above, and further in view of Myers et al. (US 9,390,237).

Myers et al. teach a testing device having an alignment target (col. 10, lines 12-18 and col. 4, lines 8-18) and having a plurality of test strips (110, 120 and 125, Fig. 1; col. 2, lines 59-62; col. 3, lines 4-19); and a mobile device including a camera (smartphone comprising a camera, col. 4, lines 27-31) that is configured to execute software (col. 4, lines 31-34) and captures an image of the testing device based on alignment of the test device with the camera (col. 6, lines 15-48), in order to obtain an accurate image of the test device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include on the testing apparatus of Park et al. in view of Chandler and DeMatteo et al., an alignment target as taught by Myers et al., in order to provide accurate imaging with a mobile phone.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Park et al. and Myers are similarly drawn to imaging a test strip using a camera on a mobile device.
Although Myers et al. do not specifically teach the alignment target triggering a mobile device to capture an image of the testing apparatus, this limitation is drawn to intended use and the programming of the mobile device. The prior art needs only to be capable of performing the triggering. The triggering does not provide any structural limitations to the alignment target. Since Myers et al. teach the required structural limitations of the alignment target being on the device and imaging of the target with the mobile device, the alignment target of Myers is considered capable of triggering a mobile device to capture an image and meets the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 5-10, 13-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,372 (‘372) in view of Park et al. (US 2016/0349185) and DeMatteo et al. (US 2004/0018576).  Although ‘372 recites a method, the method comprises a test device to which the instant claims are directed.
‘372 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claim 1).
‘372 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);

a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip, positioned on opposite sides of a length of the housing (par. 70, 34 and 36, Fig. 4). When the terminology “a length of the housing” is given its broadest reasonable interpretation, the terminology can be taken to mean any length of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘372, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘372 in view of Park et al., separate sample wells positioned on opposite sides of the housing as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70).  
 	With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).

With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells. 
Although ‘372 in view of Park et al. and DeMatteo et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘372 in view of Park et al. and DeMatteo et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other. 
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).

With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109). 
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claims 1, 5-10, 13-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,373 (‘373) in view of Park et al. (US 2016/0349185) and DeMatteo et al. (US 2004/0018576). Although ‘373 recites a method, the method comprises a test device to which the instant claims are directed.

‘373 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip. 
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip, positioned on opposite sides of a length of the housing (par. 70, 34 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘373, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘373 in view of Park et al., separate sample wells positioned on opposite sides of the housing as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70).  
With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells. 
Although ‘373 in view of Park et al. and DeMatteo et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the 
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other. 
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘373 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).

With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claims 1, 5-10, 13-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,473,659 (‘659) in view of Park et al. (US 2016/0349185) and DeMatteo et al. (US 2004/0018576).
‘659 recites a testing apparatus comprising:
a plurality of test strips each including:
a viewable surface (test line and control line are viewable);
a test region containing attest strip specific antigens or antibodies (test line);
a control containing test strip specific control antigens or antibodies (control line);
a membrane connecting a sample pad to the test region and control region (membrane strip);
a first one of the plurality of strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips (Zika); and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (antibody binding with hCG) in claim 1.

Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip, positioned on opposite sides of a length of the housing (par. 70, 34 and 36, Fig. 4). When the terminology “a length of the housing” is given its broadest reasonable interpretation, the terminology can be taken to mean any length of the housing.

With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells. 
Although ‘659 in view of Park et al. and DeMatteo et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only 
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other. 
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘659 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).

With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claims 1, 5-10 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8 and 10-15 of U.S. Patent No. 10,928,390 (‘390) in view of DeMatteo et al. (US 2004/0018576). 
‘390 recites a Zika virus antigen in the test region of the first test strip which is not recited in the instant claims, but is considered an antigen specific to an infection capable of infecting a fetus in the test region of the first test strip as recited by the instant claims.
‘390 recites a testing apparatus comprising:
a housing;
one or more biologic sample wells disposed in a surface of the housing for receiving a biologic sample;
a plurality of test strips secured to the housing, each disposed below one of the one or more biologic sample wells and each one of the plurality of test strips including:
a viewable surface;
a test region including test strip specific antigens or antibodies;

a membrane connecting one of the one or more biologic sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region;
the plurality of test strips secured in an adjacent relationship in close viewable proximity to each other by a user;
the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips (Zika); and
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips (hCG antibodies) in Claim 1. 
	‘390 fails to specifically teach two biologic sample wells that are disposed on opposite sides of a length of the housing.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip, positioned on opposite sides of a length of the housing (par. 70, 34 and 36, Fig. 4). When the terminology “a length of the housing” is given its broadest reasonable interpretation, the terminology can be taken to mean any length of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have two sample wells for the first and second test strips of ‘390 such that the two sample wells are disposed on opposite sides of a length of the housing, as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70).  
With respect to claim 5, a different biologic sample could be received in each separate sample well of ‘390.
. 

Claims 1, 5-10, 13-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,112,406 (‘406) in view of Park et al. (US 2016/0349185) and DeMatteo et al. (US 2004/0018576).
‘406 recites a method comprising providing a testing device comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 5 and 8).
‘406 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);

DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip, positioned on opposite sides of a length of the housing (par. 70, 34 and 36, Fig. 4). When the terminology “a length of the housing” is given its broadest reasonable interpretation, the terminology can be taken to mean any length of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘406, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘406 in view of Park et al., separate sample wells positioned on opposite sides of the housing as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70).
With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time 
Although ‘406 in view of Park et al. and DeMatteo et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘406 in view of Park et al. and DeMatteo et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other. 
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘406 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).

With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109). 
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claims 1, 5-10, 13-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of U.S. Patent No. 11,125,749 (‘749) in view of Park et al. (US 2016/0349185) and DeMatteo et al. (US 2004/0018576).
 ‘749 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 1 and 10).

Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip, positioned on opposite sides of a length of the housing (par. 70, 34 and 36, Fig. 4). When the terminology “a length of the housing” is given its broadest reasonable interpretation, the terminology can be taken to mean any length of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘749, a housing, sample 
With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells. 
Although ‘749 in view of Park et al. and DeMatteo et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘749 in view of Park et al. and DeMatteo et al. teach the same 
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other. 
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘749 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109). 

With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claims 1, 2, 6-7, 9-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 20 of copending Application No. 15/786,139 (reference application ‘139) in view of Park et al. (US 2016/0349185) and DeMatteo et al. (US 2004/0018576).
‘139 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test region and a control region, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 11-13 and 20). 
‘139 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip.
Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:

a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip, positioned on opposite sides of a length of the housing (par. 70, 34 and 36, Fig. 4). When the terminology “a length of the housing” is given its broadest reasonable interpretation, the terminology can be taken to mean any length of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘139, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘139 in view of Park et al., separate sample wells positioned on opposite sides of the housing as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70).  

With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells. 
Although ‘139 in view of Park et al. and DeMatteo et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘139 in view of Park et al. and DeMatteo et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other. 
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘139 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109). 
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claims 1, 5-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3 and 10 of copending Application No. 
‘983 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a membrane strip having a test line and a control line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 2 and 10).
‘983 fails to recite the test device comprising a housing, the arrangement of test strips within the housing and the specific features of the test strip. 
	Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘983, a housing, sample wells, the test strips secured to the housing in an adjacent relationship in viewable proximity to one another below one of the sample wells, wherein the sample first wicked to the test region and then to a control region as taught by Park et al., in order to provide test strips that are arranged for sample application and immunoassay results that are easily viewable. It would have been further obvious to include in the apparatus of ‘983 in view of Park et al., separate sample wells positioned on opposite sides of the housing as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70).  
With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same 
Although ‘983 in view of Park et al. and DeMatteo et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘983 in view of Park et al. and DeMatteo et al. teach the same apparatus comprising two biologic sample wells as required by the claims that is capable of receiving a biologic sample deposited by the single user at the same time and is therefore considered capable of performing the recited intended use.
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other. 
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘983 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).

With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109). 
With respect to claims 13-15, Park et al. teach a window that is associated with the test strips disposed on the housing (par. 198) through which the test and control regions are viewable (par. 201).
With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claims 1, 5-10, 13-15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of copending Application No. 16/137,076 (reference application ‘076) in view of Park et al. (US 2016/0349185) and DeMatteo et al. (US 2004/0018576).
‘076 recites a system comprising a testing apparatus comprising: a plurality of immunoassay test strips each comprising a test line, wherein the test line and the control line are viewable, wherein the first test strip contains an antigen specific to an infection capable of infecting a fetus in the test line and a second test strip contains hCG specific antibodies in the test line (claims 3 and 4).

Park et al. teach a test apparatus comprising:
a housing (210 and 220, Fig. 16; par. 197);
a biologic sample well disposed in a surface of the housing for receiving a biologic sample (221, Fig. 16; par. 198; biologic sample, par. 221);
a plurality of test strips secured to the housing, each disposed below the biologic sample well (housing encloses test strips and test strips are disposed below sample well, par. 196, Fig. 16), and each one of the plurality of test strips including:
a viewable surface (222, Fig. 16; par. 198);
a test region containing test strip specific antibodies (par. 117);
a control region containing test strip specific control antibodies (par. 117);
a membrane connecting the sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (par. 120);
a first one of the test strips and a second one of the test strips detected different targets (par. 178).
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip, positioned on opposite sides of a length of the housing (par. 70, 34 and 36, Fig. 4). When the terminology “a length of the housing” is given its broadest reasonable interpretation, the terminology can be taken to mean any length of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the testing apparatus of ‘076, a housing, sample 
With respect to claim 5, Park et al. teach the test strips receiving a different biologic (500a-500c, Fig. 14, par. 186-187) and would be received in separate sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 6, Park et al. teach the testing apparatus associated with a single user (same sample indicates single user, par. 178 and 180).
With respect to claim 7, Park et al. teach the single user deposits the biological sample in the sample well to apply the biologic sample to the first and second strips at the same time (simultaneous detection and single well indicates sample is applied to the test strips at the same time for detection at the same time, par. 178), but do not teach that the single user deposits the biologic sample within two biologic sample wells. 
Although ‘076 in view of Park et al. and DeMatteo et al. do not specifically teach that the single user deposits the biologic sample within the two biologic sample wells to apply the biologic sample to the test strips at the same time, this limitation is considered an intended use that does not provide any structural limitations to the claimed apparatus. The prior art needs only to be capable of performing any recited intended use and does not need to teach the intended use itself to read on the claims. ‘076 in view of Park et al. and DeMatteo et al. teach the same 
With respect to claim 8, Park et al. fail to teach a wall separating the first and second test strips from each other. 
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63) and a wall that separates the first and second test strips at the same time (catch, 19, Fig. 3 and par. 64, is positioned on either side of each test strip and is therefore between the first and second test strips and considered to separate the test strips at the same time), in order to hold the test strips in place (par. 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus of ‘076 in view of Park et al., a wall separating the first and second test strips as taught by DeMatteo et al., in order to individually secure and position each test strip (DeMatteo, par. 64).
With respect to claim 9, Park et al. teach the test strips comprising a sample pad capable of receiving the biologic sample deposited in the well (introduction parts 10a-10c, Fig. 14; loading pad, 2, Fig. 1, par. 109). The sample pads of the test strips would be capable of receiving the biologic sample deposited in two sample wells when combined with the sample wells of DeMatteo et al. (DeMatteo, par. 70).
With respect to claim 10, Park et al. teach the plurality of test strips comprising a conjugate pad including particles for conjugating with antibodies present in the biologic sample (conjugate pad can be a separate pad, 3, Fig. 1, par. 109). 

With respect to claim 18, Park et al. teach each test line of the first and second test strips providing a positive or negative result (par. 138 and 180).

Claims 1, 5-10, and 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 12-18 of copending Application No. 16/192,451 (reference application ‘451) in view of DeMatteo et al. (US 2004/0018576). ‘451 recites structural limitations not recited in the instant claims. However, the instant claims use open claim language “comprising” and therefore do not exclude the presence of additional elements.
‘451 teaches a testing apparatus, comprising: 
a housing; 
one or more biologic sample wells disposed in a surface of the housing for receiving a biologic sample;
a plurality of test strips secured to the housing, each disposed below one of the one or more biologic sample wells, and each one of the plurality of test strips including: 
a viewable surface; 
a test region containing test strip specific antigens or antibodies; a control region containing test strip specific control antigens or antibodies; 

the plurality of test strips secured in an adjacent relationship in viewable proximity to each other by a user; 
a first one of the plurality of test strips containing antigens specific to an infection capable of infecting a fetus in the test region of the first one of the plurality of test strips; and 
a second one of the plurality of test strips containing hCG specific antibodies in the test region of the second one of the plurality of test strips.
‘451 fails to specifically teach two biologic sample wells that are disposed on opposite sides of a length of the housing.
DeMatteo et al. teach a testing apparatus comprising a housing (par. 55) and first and second test strips secured to the housing (par. 63), wherein the housing includes two sample wells, one for each test strip, positioned on opposite sides of a length of the housing (par. 70, 34 and 36, Fig. 4). When the terminology “a length of the housing” is given its broadest reasonable interpretation, the terminology can be taken to mean any length of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have two sample wells for the first and second test strips of ‘451 such that the two sample wells are disposed on opposite sides of a length of the housing, as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70).  
The limitations of instant claims 5-10 and 12-18 are recited in claims 5-10 and 12-18 of ‘451. 


‘560 recites a Zika virus antigen in the test region of the first test strip which is not recited in the instant claims, but is considered an antigen specific to an infection capable of infecting a fetus in the test region of the first test strip as recited by the instant claims.
‘560 recites a testing apparatus comprising:
a housing (claim 1);
one or more biologic sample wells disposed in a surface of the housing for receiving a biologic sample (claim 1);
a plurality of test strips secured to the housing, each disposed below one of the one or more biologic sample wells (claim 4) and each one of the plurality of test strips including:
a viewable surface (claim 15);
a test region including test strip specific antigens or antibodies (claim 1);
a control region containing test strip specific control antigens or antibodies (claim 1);
a membrane connecting one of the one or more biologic sample wells to the test region and to the control region such that the biologic sample is first wicked to the test region and then to the control region (claim 5);
the plurality of test strips secured in an adjacent relationship in close viewable proximity to each other by a user (claim 6 and 15);
‘560 fails to specifically teach two biologic sample wells that are disposed on opposite sides of a length of the housing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have two sample wells for the first and second test strips of ‘560 such that the two sample wells are disposed on opposite sides of a length of the housing, as taught by DeMatteo et al., in order to separately provide sample to each test strip (par. 70).  
With respect to claim 5, a different biologic sample could be received in each separate sample well of ‘560.
The limitations of claims 6-10 and 13-18 are recited in claims 7-11 and 13-18 of ‘560. 
Response to Arguments
Applicant’s arguments filed 18 May 2021, with respect to the rejection(s) of claim(s) 1-2, 5-10, and 12-18, under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Regarding claim 1, a new ground(s) of rejection is made in view of Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648) and DeMatteo et al. (US 2004/0018576). Applicant argues that DeMatteo et al. discloses a testing device that includes two sample wells on the same side of the length of the testing device and therefore does not disclose two biologic sample wells disposed on opposite sides of a length of the housing. This is not found to be persuasive. When the terminology “a length of the housing” is given its broadest reasonable 
Applicant’s arguments with respect to the rejection of claim 2 under 35 U.S.C. 103 are persuasive in light of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. (US 2016/0349185) in view of Chandler (US 5,468,648) and DeMatteo et al. (US 2004/0018576), in further view of Elkin et al. (WO 2007/146378 A2). Elkin et al. discloses embodiments of a testing apparatus comprising a plurality of test strips within a housing wherein the test regions of neighboring test strips are oriented in opposing directions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641